department of the treasury washington dc tax_exempt_and_government_entities_division date sin may contact person identification_number telephone number t eo b1 egend - z o n o n i n o n s x k dear sir or madam this is in reply to your legal representative's letter requesting rulings regarding the federal tax consequences associated with the transactions described below ruling_request sec_2 and will be answered directly by assistant chief_counsel income_tax and accounting since they are within the jurisdiction of that office mis a t nonprofit corporation and is recognized as exempt from federal_income_tax under sec_501 a of the internal_revenue_code the code as an organization described in sec_501 of the code m is also classified as a supporting_organization under sec_509 you state that m serves as the primary fundraising gift management and project support agency for n a state university m is governed by a volunteer board_of trustees composed of community leaders while a professional staff conducts its various programs and day-to-day programs you represent that m typically processes in excess of w in gifts for all purposes to n each year m also manages funds acquires holds and disposes of real_property builds facilities and conducts other activities on behalf of n you further state that m manages an endowment fund of approximately x which generates an annual income solely for_the_use_of n and its foo programs you additionally indicate that m also holds and manages another y in other funds on behalf of n these funds have been given to n through m for specific programs and activities at n m holds these funds until the appropriate_official at n requests that the funds be transferred to an n account you state that historically property contributions made to m have been held with the intent of converting the contributions into liquid_assets however in order to better serve the needs of n m contemplates that it will hold develop and manage certain real_property contributed to m for the benefit of n you believe that the risks associated with holding title to such real_property such as environmental liabilities and premises tort liabilities are matters of significant concern particularly as far as those risks may affect other assets of the m therefore m will use wholly owned single member limited_liability companies smllcs as a vehicie to receive and hold each contribution of property separately thus obtaining the liability protection desired you indicate the utilization of the smllc structure will provide m with the most administrative ease and flexibility in addition it will allow m to isolate and insulate the n endowment fund and other assets held from any unforeseen liabilities associated with the contributions including the holding and operation of real_property intellectual_property and the like which will be put into the smllcs you state that the smllcs will be separate legal entities created under the laws of t the articles of organization and operating_agreement for each smllc sample copies of which were provided will include provisions which limit and restrict the purposes of the smlc to activities which are carried on for the exclusive benefit of m and will include provisions which will mandate that the smllc will only exercise powers which are in furtherance of m's exempt purposes specifically organizational limitations will be included to insure that assets will be used for the benefit of m consistently with the requirements of sec_501 c of the code such requirements will include preventing inurement to any private_shareholder_or_individual prohibiting substantial activities carrying on propaganda or otherwise attempting to influence legislation and prohibiting participation or intervention in political campaigns the donors will have no current or future right to management of or control of assets contributed to the smllcs consistent with m’s current policy for all contributions the operating_agreement to be entered into between m and each smllc contains specific language regarding distributions of property from the smllcs both liquidating and nonliquidating distributions which provide that any distributions will be made only to mor if m is no longer in existence another organization exempt under sec_501 of the code the purposes of which are similar to those of m each smllc will elect to be treated as a disregarded_entity for federal_income_tax purposes based on the above you have requested the following rulings an smllc the single member of which is exempt under sec_501 c of the cade will not be required to file an application_for exemption form the contribution of property directly to an smllc whose single member is exempt under sl a sec_501 of the code m will be deductible as a charitable_contribution under sec_170 subject_to the same percentage limitations and other restrictions that would apply to deductible contributions made directly to the exempt entity if the smllc receives property encumbered by debt it will be afforded the exemptions under sec_514 and c of the code for purposes of determining unrelated_debt-financed_income as long as the single member is an organization described in sec_511 of the code when property contributed to a disregarded_entity is treated as given directly to the single member for purposes of sec_170 of the code the single member may provide the substantiation required under sec_170 of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes the check the box regulations at sec_301 of the income_tax regulations t d 1997_1_cb_215 f_r effective date allow certain organizations to choose treatment as either a partnership or a corporation or to be treated as a disregarded_entity for federal tax purposes announcement 1999_43_irb_545 confirms that a single member limited_liability_company llc is presumed to be a disregarded_entity where the sole member is a tax-exempt_organization described in sec_501 the limited_liability_company is treated as an activity of the tax-exempt_organization announcement requires that for purposes of the filing requirement the exempt owner of a disregarded limited_liability_company shail treat the operations and finances of the limited_liability_company as its own accordingly the disregarded_entity is not required to file an application_for tax exemption form sec_511 of the code imposes a tax on unrelated_business_income of organizations described in sec_501 sec_511 of the code specifically allows for the imposition of tax on unrelated_business_income in the case of state colleges and universities such tax shall also apply in the case of any corporation wholly owned by one or more such colleges or universities sec_513 of the code defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise of the organization’s exempt_purpose or function sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_514 of the code imposes unrelated_business_income_tax on income derived from is a debt-financed_property sec_514 of the code states that for purposes of this section debt-financed_property means any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in subsection c at any time during the taxable_year or if the property was disposed of during the taxable_year with respect to which there was an acquisition_indebtedness at any time during the 12-month_period ending with the date of such disposition sec_514 of the code provides an exception for recognition of income from debt- financed property in cases where indebtedness is incurred by a qualified_organization as defined under sec_514 when acquiring or improving any real_property sec_514i of the code includes in the definition of qualified_organization an organization described in sec_170 and its affiliated support organizations described in sec_509 the check the box regulations provide that an entity wholly owned by a single owner may be disregarded as an entity separate from the owner when an entity is disregarded as separate from its owner its operations are treated as a branch or division of the owner therefore an owner that is exempt from taxation under sec_501 a of the code must include as its own information pertaining to the finances and operations of a disregarded_entity in its annual information_return in the circumstances described in your ruling_request the sole member of each smllc is m a tax-exempt_organization described in sec_501 c of the code each smllc is treated as an activity of the tax-exempt_organization for purposes of the filing requirement announcement further m is a qualified_organization described in sec_514 because it is a supporting_organization described in sec_509 of an educational_institution described in sec_170 therefore provided that the requirements of sec_514 are met m will not have acquisition_indebtedness with respect to real_property held by each smllc accordingly based upon the facts and circumstances presented herein we rule that an smllc the single member of which is exempt under sec_501 c of the code will not be required to file an application_for exemption form if the smllc receives real_property encumbered by debt it and m wiil be afforded the exemptions under sec_514 and of the code for purposes of determining debt-financed_income to the extent the requirements of those provisions are met these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organization that requested it sec_6110 of the code provides that they may not be used or cited as precedent if you have any questions about these rulings please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager exempt_organizations technical group
